DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The claim objections have been obviated in view of Applicant’s amendments filed 16 May 2022.
	Claims 9-13 and 16-17 have been canceled. Claim 7 was canceled in the amendment filed 03 December 2021, but has been included in the amendment claim set. New claim 18 has been added.
	Claims 14-15 are withdrawn as being drawn to a nonelected species. See below.
	Claims 1-8 and 18 are still pending. An action on the merits follows.

Election/Restrictions
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12 July 2021. Claims 14-15 recite structures of the nonelected species shown in Figures 4-6, including the cable.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
“said strap may be lined with one or more said chain segments” of claim 7
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 4, “distinct segments” should read --distinct chain segments--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “wherein the total weight of said chain weight exercise device is altered only by adding or removing chain segments to said fastener or by changing the gauge of the chain segments” in lines 11-13. There is no support for this limitation in the original disclosure. The specification does not recite that the total weight of the device can be altered only by these methods. See also 35 U.S.C. 112(b) rejection of claim 1 below.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the total weight of said chain weight exercise device is altered only by adding or removing chain segments to said fastener or by changing the gauge of the chain segments” in lines 11-13. It is unclear if the weight of the device can be altered by each of these methods only (adding a chain segment, removing a chain segment, changing the gauge of a chain segment) or if the weight of the device can be altered only by one of the three methods. That is, it is unclear if the claim requires that the device be altered only by adding a chain segment, only by removing a chain segment, or only by changing the gauge of the chain segments, or if the device can be altered by any one of the three methods, but no other method.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 5-6, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Striar et al. (US 2008/0051262, hereinafter Striar).
Regarding claim 1, Striar teaches a chain weight exercise device comprising:
at least two independent and distinct chain segments/chain (22) each constructed from 6 to 10 links of chain (Fig. 6 shows two chains 22. Fig. 8 shows a chain having nine links. Para. [0036]: …”the length of the chain 22 as well as the size, shape and weight of the links 22a can be varied.” Para. [0042]: “chains 22 can be combined in different combinations to vary a user’s 24 muscle load. Multiple strands of chain 22 can be combined side by side in parallel … to increase weight within the prescribed range of motion, or can be connected end to end by clips 68 to accommodate movements requiring an increased range of motion, and increased weight.”),
said at least two independent and distinct segments are comprised of
one or more gauges (Figs. 6-8 show the chains 22 having links 22a of one or more gauges.);
a handle/bar (12) and cable (18) (Fig. 8. Cable 18 is capable of being grabbed by a user and used as a handle to lift the chain 22.); and
a fastener/clip (83) which connects and secures each of said at least two independent and distinct chain segments to a first end of said handle by a terminal end of each of said at least two independent and distinct chain segments (Fig. 8),
wherein the total weight of said chain weight exercise device is altered only by adding or removing chain segments to said fastener or by changing the gauge of the chain segments (Para. [0042]: “Multiple strands of chain 22 can be combined side by side in parallel to a single housing 51 by clipping to ring 20 with clips 68 (FIG. 6) to increase weight within the prescribed range of motion, or can be connected end to end by clips 68 (FIG. 7) to accommodate movements requiring an increased range of motion, and increased weight.” Striar discusses increasing the total weight of the device by adding chain segments to the device.).

    PNG
    media_image1.png
    743
    509
    media_image1.png
    Greyscale


Regarding claim 3, Striar teaches the chain weight exercise device of claim 1 wherein said handle is rod-shaped (Fig. 8 shows bar 12 as rod-shaped.).

Regarding claim 5, Striar teaches the chain weight exercise device of claim 1 wherein said handle is a bar (Fig. 8 shows bar 12).


Regarding claim 6, Striar teaches the chain weight exercise device of claim 1 wherein said handle/cable (18) is a strap (Para. [0039]: “The cable 18 … can be a flat strap.”).

Regarding claim 18, Striar teaches the chain weight exercise device of claim 1 wherein each chain segment has the same number of links and wherein the links are the same gauge (Fig. 6 shows the chain segments having the same number of links and being of the same gauge.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Striar (US 2008/0051262) as applied to claim 1 above, and further in view of Yang (US 2020/0023228).
Regarding claim 8, Striar teaches the chain weight exercise device of claim 1.
Striar does not explicitly teach wherein said fastener is a carabiner.
However, in a similar field of endeavor, Yang teaches a portable exercise apparatus with handles and a shaft element which may be “a chain link kind of embodiment” (Para. [0012]) connected together by a fastener, wherein said fastener is a carabiner (Fig. 6 shows a carabiner.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastener of Striar with the carabiner of Yang with the predicted result of providing a fastener that can be quickly and easily attached and removed for quick and easy attachment/removal of the chain segments from the exercise device (see MPEP 2141(III)).

Claims 1, 3-5, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over elitefts (NPL, a copy of which was provided with the Final Rejection mailed 22 December 2021) in view of Striar (US 2008/0051262).
Regarding claim 1, elitefts teaches a chain weight exercise device comprising:
at least two independent and distinct chain segments … (Fig. 2),
said at least two independent and distinct segments are comprised of
one or more gauges (Fig. 2);
a handle (Fig. 2); and
a fastener which connects and secures each of said at least two independent and distinct chain segments to a first end of said handle by a terminal end of each of said at least two independent and distinct chain segments (see annotated Fig. 2 below),
wherein the total weight of said chain weight exercise device is altered only by adding or removing chain segments to said fastener or by changing the gauge of the chain segments (elitefts teaches at least removing one or more of the chain segments of a same gauge. elitefts teaches at least two chains removably attached to a handle via a fastener such that at least one of the chains can be removed. Removal of a chain would decrease the total weight of the exercise device.).

    PNG
    media_image2.png
    1080
    1728
    media_image2.png
    Greyscale

Elitefts does not teach wherein each chain segment is constructed from 6 to 10 links of chain.
However, in a similar field of endeavor, Striar teaches a chain weight exercise device comprising at least two chain segments attached to a handle via a fastener wherein each chain segment is constructed from 6 to 10 links of chain (Fig. 8 shows nine links of chain).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of elitefts by specifying the chain segments be constructed of nine links as shown in Striar. One of ordinary skill in the art would have been motivated to make this modification in order to “provide the desired added weight and weight increase/decrease profile … depending upon the situation at hand,” as taught by Striar (Para. [00036]).

Regarding claim 3, elitefts in view of Striar teaches the chain weight exercise device of claim 1 wherein said handle is rod-shaped (elitefts: see annotated Fig. 3 below).

    PNG
    media_image3.png
    433
    763
    media_image3.png
    Greyscale


Regarding claim 4, elitefts in view of Striar teaches the chain weight exercise device of claim 1 wherein said handle is U-shaped (elitefts: see annotated Fig. 3 above).

Regarding claim 5, elitefts in view of Striar teaches the chain weight exercise device of claim 1 wherein said handle is a bar (elitefts: see annotated Fig. 3 above).

Regarding claim 18, the combination of elitefts and Striar as discussed with regards to claim 1 above teaches the chain weight exercise device of claim 1 wherein each chain segment has the same number of links and wherein the links are the same gauge (Striar: Fig. 6 shows the chains 22 having the same number of links and having the same gauge.).

Claims 2, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over elitefts (NPL) in view of Striar (US 2008/0051262) as applied to claim 1 above, and further in view of Yang (US 2020/0023228).
Regarding claim 2, elitefts in view of Striar teaches the chain weight exercise device of claim 1.
Elitefts in view of Striar does not explicitly teach wherein said handle is triangle shaped.
However, in a similar field of endeavor, Yang teaches a portable exercise apparatus with handles and a shaft element which may be “a chain link kind of embodiment” (Para. [0012]) connected together by a carabiner, wherein said handle is triangle shaped (Fig. 6 shows a triangle shaped handle.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exercise device of elitefts by providing the handles of Yang. One of ordinary skill in the art would have been motivated to make this modification “such that mechanical force which would otherwise be primarily incident upon the user’s wrists is absorbed partially by the [handles],” as suggested by Yang (Para. [0010]).

Regarding claim 6, the combination of elitefts in view of Striar and Yang as discussed with regards to claim 2 above teaches the chain weight exercise device of claim 1 wherein said handle is a strap (Yang: Fig. 6).

Regarding claim 8, elitefts in view of Striar teaches the chain weight exercise device of claim 1.
Elitefts in view of Striar does not explicitly teach wherein said fastener is a carabiner.
However, in a similar field of endeavor, Yang teaches a portable exercise apparatus with handles and a shaft element which may be “a chain link kind of embodiment” (Para. [0012]) connected together by a fastener, wherein said fastener is a carabiner (Fig. 6 shows a carabiner.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastener of elitefts with the carabiner of Yang with the predicted result of providing a fastener that can be quickly and easily attached and removed for quick and easy attachment/removal of the chain segments from the exercise device (see MPEP 2141(III)).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over elitefts (NPL) in view of Striar (US 2008/0051262) as applied to claim 1 above, and further in view of Barr (US 8,540,611).
Regarding claim 6, elitefts in view of Striar teaches the chain weight exercise device of claim 1.
Elitefts in view of Striar does not teach wherein said handle is a strap.
However, in a similar field of endeavor, Barr teaches a chain weight exercise device comprising at least two chain segments connected to a handle via a fastener wherein said handle/cover (39) is a strap (Fig. 4. The cover 39 is a strap capable of being used as a handle.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of elitefts with the handle of Barr with the predicted result of providing a more flexible, comfortable handle for a user to perform a variety of exercises (see MPEP 2141(III)).

Regarding claim 7, the combination of elitefts in view of Striar and Barr as discussed with regards to claim 6 above teaches the chain weight exercise device of claim 6 wherein said strap may be lined with one or more said chain segments/chain loop (38) (Barr: Fig. 4 shows cover 39 lined on the inside with chain loop 38. It is noted that the one or more chain segments lining the strap is not necessarily required as the claim recites that the strap “may be” lined with the chain segments.).

Response to Arguments
Applicant’s arguments with respect to claims 1, 6, 8, and 11-13 rejected by Thrall (NPL) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 16 May 2022 with regards to claims 1-5 and 11-13 rejected by elitefts have been fully considered but they are not persuasive. Applicant argues that elitefts does not teach “chain segments having 6 to 10 links.” The Office agrees, however, elitefts in view of Striar teaches this limitation (see above). Applicant further argues that elitefts teaches that at least a portion of the chains should remain on the ground at all times. The Office respectfully disagrees. Elitefts does not provide any teaching that the chains must remain on the ground at all times and does not teach that the chains should not swing. Elitefts does not teach how long the chains should be and does not provide any teaching that prohibits shortening of the chains. By shortening the length of the chains of elitefts (as shown in Striar) the device can still be used to perform an “inclined chain fly” as shown in the reference. Applicant argues that the length of chain in the elitefts video must always be long enough such that some portion of chain remains on the ground. The Office respectfully disagrees. Elitefts does not specify that some portion of the chain must remain on the ground and does not teach that the chain exercise device can only be used to provide dynamic load to a user. Elitefts does not teach that a user should avoid swinging of the chains. Therefore, modifying elitefts with Striar does not destroy the intended purpose of the chain device of elitefts. 
Applicant further argues that the limitation of “the total weight of said chain weight exercise device is altered only by adding or removing chain segments to said fastener or by changing the gauge of the chain segments” requires that the chains do not touch the ground. The Office respectfully disagrees. The total weight of the chain weight exercise device does not change whether it is on the ground or not. If a user is lifting a length of chain off of the floor, how much weight the user is lifting will increase as more of the chain is lifted, but the total weight of the chains does not change throughout the exercise movement. Therefore, the limitation does not require that the chains do not touch the ground. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/Joshua Lee/Primary Examiner, Art Unit 3784